DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument, that D’Elia does not teach a crankarm as the claimed bicycle component, the examiner respectfully agrees. However, the combination of Tetsuka and D’Elia teaches all the limitations of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al. (U.S. Pat. No. 9,322,725) (here after Tetsuka) in view of D’Elia et al. (U.S. Pat. No. 10,591,371) (hereafter D’Elia).
Regarding claim 1, Tetsuka teaches a bicycle component comprising a stress/strain sensor aligned according to a direction of stress/strain to be detected (i.e., strain sensors 54, 56, 58, and 60) (see Fig. 3-5), and a temperature sensor associated with said stress/strain sensor (i.e., temperature compensation may be performed using a temperature sensor) (see Colum 21, lines 17-23), and wherein said bicycle component is a crankarm (i.e., crank arms 20a and 20b) (see Fig. 1) comprising a main body extending between a first end configured for connecting with a bicycle bottom bracket having a rotation axis (i.e., crankshaft 12) (see Fig. 1) and a free end having a pedal axis (i.e., Fz) (see Fig. 1), and said main body includes said stress/strain sensor (i.e., strain flexing part 22) (see Fig. 1) and said temperature sensor (i.e., case member 74 optionally provided on a side surface of the crank arm) (see Fig. 1); but does not explicitly teach that said stress/strain sensor and said temperature sensor are on the same bicycle component and lie in planes that do not coincide with one another and are not parallel to each another.
Regarding the arrangement of the stress/strain sensor and the temperature sensor, D’Elia teaches that said stress/strain sensor (i.e., load sensors 208) (see Fig. 5A) and said temperature sensor (i.e., temperature sensor 1506) (see Column 14, lines 12-36) are on the same bicycle component and lie in planes that do not coincide with one another (i.e., load sensors 208 are radially mounted in an open volume between drive side outer bearing cup 204 and drive side inner bearing cup 202 and temperature sensor 1506 is located on logic board 207, which is mounted to an inner sleeve, wherein an outer diameter of drive side inner bearing cup 202 supports an inner surface of load sensors 208 and a second inside bore of drive side 
Regarding claim 2, Tetsuka teaches that said planes are substantially orthogonal to each other (i.e., computing processor 76 is perpendicular to the surfaces 52b and 52c of the strain-flexing part body 50 having the strain gauges mounted thereon) (see Fig. 1).  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al. (U.S. Pat. No. 9,322,725) (here after Tetsuka) in view of D’Elia et al. (U.S. Pat. No. 10,591,371) (hereafter D’Elia) and in further view of Govari (U.S. Pat. No. 5,027,303) (hereafter Govari)
Regarding claims 3 and 4, Tetsuka as modified by D’Elia as disclosed above does not directly or explicitly teach that said temperature sensor is thermally matched to said stress/strain sensor.  However, Govari teaches that that said temperature sensor is thermally matched to said stress/strain sensor (i.e., block 144 has a thermal mass that is typically approximately the same as that of sensor tube 42) (see Column 7, line 64, to Column 8, line 60; and Fig. 3A-B) (claim 3); said stress/strain sensor and said temperature sensor are positioned in a substantially 
Regarding claim 5, Tetsuka teaches that said stress/strain sensor has a detection direction aligned according to the direction of said stress/strain to be detected (i.e., strain sensor 54 for detecting first force component FƟ) (see Fig. 1), and the plane in which said temperature sensor lies is not orthogonal to said detection direction of said stress/strain sensor (i.e., side surface of the crankarm where the computing processor 76 is mounted is along the direction of the force component FƟ being detected by the strain sensor 54) (see Fig. 1).  
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al. (U.S. Pat. No. 9,322,725) (here after Tetsuka) in view of D’Elia et al. (U.S. Pat. No. 10,591,371) (hereafter D’Elia) and in further view of Heinkel et al. (U.S. Pat. No. 9,459,167) (hereafter Heinkel)
Regarding claim 7, Tetsuka teaches a cavity (i.e., first housing part 38a is formed as an indentation) (see Fig. 2), and a shell extending around said cavity (i.e., arm cover 32 and arm body 30) (see Fig. 1 and 2), at least one of the stress/strain sensor being applied on an inner surface of the shell (i.e., via the anchor portions 51) (see Fig. 2); but does not explicitly teach a shell of composite material comprising structural fiber incorporated in a polymeric matrix. However, Heinkel teaches the shell is of composite material comprising structural fiber 
Regarding claim 8, Tetsuka teaches a core (i.e., first housing part 38a) (see Fig. 2), and a shell extending around said core (i.e., arm cover 32 and arm body 30) (see Fig. 1 and 2), at least one of the stress/strain sensor being arranged between the core and the shell (i.e., via the anchor portions 51) (see Fig. 2); but does not explicitly teach a shell of composite material comprising structural fiber incorporated in a polymeric matrix extending around said core. However, Heinkel teaches the shell is of composite material comprising structural fiber incorporated in a polymeric matrix extending around said core (i.e., bodies of crank arms 1 and 6 are made of carbon-fiber-reinforced plastics) (see Column 9, lines 41-46). In view of the teaching of Heinkel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the crank arm out of structural fiber incorporated in a polymeric matrix in order to form a lightweight crank body that can effectively enclose and protect the sensing elements with minimal interference.
Regarding claim 9, Tetsuka teaches that said core comprises at least one recess, and at least one of the stress/strain sensor or the temperature sensor is arranged in said at least one recess (i.e., first housing part 38a is formed as an indentation) (see Fig. 2).  
Claim 13 is rejected under 35 U.S.C. 103 as being Tetsuka et al. (U.S. Pat. No. 9,322,725) (here after Tetsuka) in view of D’Elia et al. (U.S. Pat. No. 10,591,371) (hereafter D’Elia) and in further view of Thulke et al. (Pub. No. US 2011/0135474) (hereafter Thulke)
Regarding claim 13, Tetsuka as modified by D’Elia as disclosed above does not directly or explicitly teach a second stress/strain sensor and a second temperature sensor, lying in .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al. (U.S. Pat. No. 9,322,725) (here after Tetsuka) in view of D’Elia et al. (U.S. Pat. No. 10,591,371) (hereafter D’Elia) and in further view of Thulke et al. (Pub. No. US 2011/0135474) (hereafter Thulke) and Moran et al. (U.S. Pat. No. 7,647,837) (hereafter Mora)
Regarding claim 14, Tetsuka teaches that the first and the second stress/strain sensors lie in planes substantially parallel to one another (i.e., B1-B4 like on parallel surfaces of the strain-flexing part body 50) (see Fig. 3), but does not explicitly teach that the first and the second temperature sensors lie substantially in a same plane. However, Moran teaches that the first and second temperature sensors lie substantially in a same plane (i.e., temperature sensors 204 and 205) (see Fig. 2). In view of the teaching of Moran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have placed the temperature sensors on the same plane in order to measure the temperature gradient across the plane, so as to improve strain measurement accuracy by dynamically correcting temperature induced strain in the strain gauge.
Allowable Subject Matter
Claims 10-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest a bicycle component comprising a stress/strain sensor and a temperature sensor, wherein the stress/strain sensor is arranged on a first region of an inner surface of a shell, the temperature sensor is arranged on a second region of the inner surface of the shell, said first region and said second region are substantially orthogonal to each other, and wherein the shell has an inner projection and at least one of the first region or the second region is on said projection. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence the best prior art of record fails to teach the invention as set forth in claims 10-12, 15, and 17 and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855